IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,003-03


EX PARTE BRIEN JAMES DEMIDIO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 6650 IN THE 8TH DISTRICT COURT
FROM DELTA COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to ten years' imprisonment. 
	Applicant raises eight grounds challenging the conviction. Addressing his burden under
Section 4 of Article 11.07 of the Code of Criminal Procedure, Applicant contends that he is actually
innocent, based on an allegedly newly-discovered affidavit from the complainant. The trial court did
not enter findings of fact or conclusions of law and the State did not respond. After a thorough
review of the habeas record, relief is denied on Applicant's actual innocence claim. His remaining
claims are dismissed under Section 4 of Article 11.07 of the Code of Criminal Procedure.
 

Filed: August 22, 2012
Do not publish